Citation Nr: 1234870	
Decision Date: 10/09/12    Archive Date: 10/17/12

DOCKET NO.  10-19 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to an increased disability rating for right middle finger extensor tendon laceration, currently rated as 10 percent disabling.

2. Entitlement to an initial compensable disability rating for a right hand scar associated with laceration of the right middle finger extensor tendon.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The Veteran served on active duty from February 1971 to February 1973.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision by the Portland, Oregon Regional Office (RO) of the United States Department of Veterans Affairs (VA). In that decision, the RO denied an increase above the existing 10 percent disability rating for right middle finger extensor tendon laceration. The RO granted separate service connection for a right hand scar associated with laceration of the right middle finger extensor tendon, and assigned a 0 percent, noncompensable disability rating for the scar.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The Veteran has appealed the continued 10 percent rating for his right hand disability and the initial 0 percent rating for the scar associated with that injury. He had a VA examination in April 2009 that addressed the condition of his right hand, and the April 2009 rating decision was issued after that examination. In his September 2009 notice of disagreement, the Veteran stated that he would report for another VA medical examination if needed to show the worsening of the disability. In March 2010, the Veteran requested that another VA examination be scheduled to reevaluate the condition.

The Veteran has indicated that his right hand disorders have worsened since the 2009 VA examination. The Board will remand the case for a new VA examination to obtain evidence as to the current manifestations, extent, and effects of those disorders.

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims. Prior to providing the claim file to a clinician for review, the RO should review the documents in the electronic file, determine whether any of those documents are not in the paper claims file and are relevant to the remanded claim, and make any such documents available to the clinician for review.

Accordingly, the case is REMANDED for the following action:

1. In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim. The AMC or RO is to review the electronic file. If documents contained therein are deemed to be relevant to the claims, and are not duplicative of the documents already found in the paper claims file, take action to ensure that the records in the electronic file are made available (whether by electronic means or by printing) to the clinician who is asked to review the claims file and provide findings and opinions in conjunction with the development requested herein.

2. Schedule the Veteran for a VA medical examination to determine the current manifestations of disorders residual to a service-connected laceration of the right middle finger extensor tendon, including musculoskeletal manifestations and a scar. Provide the examiner with the Veteran's claims file for review. The examination report should include detailed findings regarding the function of the right middle finger and right hand and the characteristics of the laceration scar, with discussion of the current effects on the Veteran's occupational functioning.

3. After completion of the above, review the expanded record and determine if the remanded claims can be granted. If any remanded claim remains less than fully granted, issue a supplemental statement of the case and afford the Veteran an opportunity to respond. Thereafter, return the case to the Board for appellate review.

The Board intimates no opinion as to the ultimate outcome of the appeal. The Veteran has the right to submit additional evidence and argument regarding the issues on appeal. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


